Felton, Chief Judge.
The Supreme Court in Brissette v. Munday, 222 Ga. 162 (149 SE2d 110) has reversed in part the judgment of this court. In compliance with the mandate of the Supreme Court the judgment of this court in this case is amended by striking from this court’s judgment the words “and in not granting a new trial as to both defendants” and by adding thereto the words “the court did not err in denying a new trial as to the co-defendant, John L. Brissette.”
*850Decided June 21, 1966.
Lokey ■& Bowden, Hamilton Lokey, Glenn Frick, for appellant.
Bryan, Carter, Ansley & Smith, M. D. McLendon, N. Forrest Montet, for appellees.

Judgment amended to conform to the Supreme Court’s mandate in the above cited case.


Jordan and Deen, JJ.; concur.